DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on January 18, 2022 and wherein the Applicant has amended claims 1, 8, 15.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Double Patenting
The text of those sections of Title above not included in this action can be found in a prior Office action with respect to double-patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,788,083 B2 in view of Nowacek (US 20090063627 A1) and Wilhelm (US 20090171487 A1), the double patenting rejection of claims 1-4, 8-12, 15-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7, 16-17, 22, 26 of U.S. Patent No. 9,674,587 B2 in view of Nowacek (US 20090063627 A1) and Wilhelm (US 20090171487 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a function “while the computing device is online and authenticated to access the playlist stored on the network device, determining that the computing device cannot access the network device remote form the computing device” which is not supported by the original disclosure. For example, para 114 in USPGPub 20200077158 A1 is mostly related paragraph to disclose that user may have access to the Internet, but may not be able to reach the playback queue system due to security restrictions, e.g., firewall, etc., which has no state “determining” “cannot access the network device” remotely, but during “computing device is online and authenticated to access the playlist stored on the network device”. Simply disclosing be able to access to the Internet would not disclose “… authenticated to access the playlist stored on the network device”. Claims 2-7 are rejected due to the dependencies to claim 1.
Claim 8 is rejected for the at least similar reasons described in claim 1 above since claim 8 recited the similar deficient features as recited in claim 1 above. Claims 9-14 are rejected due to the dependencies to claim 8.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1 above. Claims 16-20 are rejected due to the dependencies to claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “while the computing device is online and authenticated to access the playlist stored on the network device, determining that the computing device cannot access the network device remote from the computing device” which is confusing because it is unclear whether “the computing device is online … to access the playlist” or “the computing device is not online … to access the playlist” because “computing device” is determined to be not allowed to access the network device” and “the playlist stored on the network device”, i.e., if “network device” is not accessible, inherently the “playlist stored on the network device” is not accessible, which is conflict with the claimed “while the computing device is online … to access the playlist stored on the network device”. Claims 2-7 are rejected due to the dependencies to claim 1.
Claim 8 is rejected for the at least similar reasons described in claim 1 above since claim 8 recited the similar deficient features as recited in claim 1 above. Claims 9-14 are rejected due to the dependencies to claim 8.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1 above. Claims 16-20 are rejected due to the dependencies to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumparak (“LimiliTM Identifies That Song That’s Playing, Adds it To Your Grooveshark Collection”, Nov 12, 2010, pages 1-3, https://techcrunch.com/2010/11/12/limili-identifies-that-song-thats-playing-adds-it-to-your-grooveshark-collection/) and in view of reference Goto (US 20120296947 A1) and Nowacek (US 20090063627 A1).
Claim 1: Kumparak teaches a method (title: LimiliTM Identifies That Song That's Playing, Adds It To Your Grooveshark Collection), comprising: 

based on receiving the instruction, (i) causing, via the computing device, identification of a media item that is currently being played by a speaker (causing a uploading of the captured track that is playing by a speaker and want identified and para 3 of page 1) and (ii) causing, via the computing device, a content identifier of the media item (name and artist behind the tune comes out and para 3, p.1) to be added to a playlist stored on a network device remote from the computing device (the identified name and artist, or ID of the track to be added into a collection of user’s account of network service provider such as Grooveshark after login and para 4, p.1), wherein the content identifier comprises a network address via which the network device can stream the media item (searching for that track on Grooveshark, iTunes, Last.FM, Play.Me, Rhapsody, etc., and adding the search track to the collection on the remote services, para 4 of page 1; pick version from the search results, playing in the next time to access the playlist, para 4 of page 4, and thus, inherently, a network address for the identified song is added into the playlist for playing back for the next time based on the playlist remotely stored), and wherein causing the content identifier of the media item to be added to the playlist comprises (added into the remote playlist after identifying the song, para 4 of page 1): 
while the computing device is online (searching for the track on Grooveshark, iTunes, Last.FM, etc., for identifying the song, para 4 of page 1, and thus, the computing device being online is inherency) and authenticated to access the playlist stored on the network device (Limili APP is currently only available for iOS, i.e., AppleTM products iPad, iPod, para 2 of page 2, TM, Internet ExploerTM, etc. and thus, iPhone inherently stores the address in History of the Internet Exploer to store the addresses the iPhone was accessing).
However, Kumparak does not explicitly teach based on determining that the computing device cannot access the network device while the disclosed that the computing device is online and authenticated to access the playlist stored on the network device, storing, in a memory of the computing device, at least the network address via which the network device can stream the media item until a later time when the content identifier can be added to the playlist stored on the network device and does not explicitly teach wherein it is one or more playback devices, other than the speaker.
Goto teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-8, a system in fig. 1 and methods in fig. 5-6) and wherein the method, comprising:
	receiving, via a computing device (mobile phone  terminal 100 in figs. 5-6, para [0026]), an instruction (sending a request to store a file into a virtual local directory in fig. 5, para [0057]; para [0068] in fig. 6);
	while the computing device is online (sending the request to remote NAS 200 and having a feedback S12 from the remote NAS 200 in figs. 1, 5 and S22 in fig. 6, i.e., the mobile 
	based on determining that the computing device cannot access the network device while the computing device is online and authenticated to access the playlist stored on the network device (NAS200 is connected and access to PC100 by sending the notification that storage into NAS has failed, and PC100 displaying the notification about the failure, i.e., NAS200 is online to communication with the PC100), storing, in a memory of the computing device, at least the network address via which the network device can stream the media item (saving the file in the local memory of NAS200, including the address of the online storage 300, for performing retry while sending the notification of the failure to the PC100 via S28 in fig. 6; the address used for streaming the file from the NAS200 to online storage 300 in figs. 6, 9) until a later time when the content identifier can be added to the playlist stored on the network device (until completion of the upload to the online storage 300 for preventing from inadvertently deleting the copy source file before the upload thereof is complete, para 77), for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied wherein based on determining that the computing device cannot access the network device while the computing device is online and authenticated to access the playlist stored on the network device, storing, in a memory of the computing device, at least the network address via which the network device can stream the media item until a later time when the content identifier can be added to the playlist stored on the network device, as taught by Goto, to the content identifier and the computing device being online and authenticated to access the playlist in the method, as taught by Kumparak, for the benefits discussed above.
However, the combination of Kumparak and Goto does not explicitly teach wherein the speaker is one or more playback devices.
Nowacek teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-18 and fig. 1) and wherein the method comprising: 
receiving, via a computing device, an instruction (mobile device or message device 120 and user operates the message device 120 to send a product request message 124 in fig. 1 and p.2, para 20); 
based on receiving the instruction, (i) causing, via the computing device, identification of a media item that is currently being played by one or more playback devices (during the driving in a car and by selecting a button 510, and the song the user is hearing is identified and displayed on the confirmation screen in fig. 4, para [0025]) and (ii) causing, via the computing  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the one or more playback devices and other features above in the method, as taught by Nowacek, to the speaker used in the method, as taught by the combination of Kumparak and Goto, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claim 1 above and the combination of Kumparak, Goto, and Nowacek further teaches a tangible, non-transitory computer-readable medium storing instructions that when executed by a computing device (Kumparak, iPhone by running iOS, and para 2, p.2 and thus, memory with software is inherency and Nowacek, mobile phone or PDA, and thus, inherently having software stored in memory to implement functions) cause the computing device to perform the method of claim 1 (Kimparak, iPhone with software and memory in the iPhone inherently and Nowacek, PDA or mobile phone).
	Claim 12 has been analyzed and rejected according to claims 1 and 8 above.
Claim 2: the combination of Kumparak, Goto, and Nowacek further teaches, according to claim 1 above, determining, via the computing device, that the computing device is enabled to access media content from a content provider (Kumparak, by completing the procedure of login by providing credentials and para 4, p.1), and wherein causing identification of the media item that is currently being played by the one or more playback devices comprises receiving a content identifier specific to the content provider (Kumparak, spilt or bring out the name and artist behind the tune after searching the network service provider including Grooveshark and p.1, para 3-4) for the media item that is currently being played back by the one or more playback devices (Kumparak, to be added to the user collection in the account of Grooveshark by selecting a Grooveshark tab and para 4, p.1 and Nowacek, selecting the a radio button to add the personal playlist at remote side in fig. 3).
Claim 3: the combination of Kumparak, Goto, and Nowacek further teaches, according to claim 2 above, wherein causing the content identifierof the media item to be added to the playlist comprises: 
based on the content identifier specific to the content provider for the media item, causing the content identifier of the media item to be added to the playlist stored on the network device remote from the computing device (Kumparak, the identified song’s name and artist name that are added into the user collection in the user account of the Grooveshark and Nowacek, the song’s name derived from the identifier is added to a remote playlist in fig. 1). 
Claim 4: the combination of Kumparak, Goto, and Nowacek further teaches, according to claims 2-3 above, wherein causing the identifier of the media item to be added to the playlist further comprises: 

after determining that the computing device can access the playlist (above discussions), transmitting, via the computing device over one or more networks to the network device, a second instruction to add the content identifier of the identified media item to the playlist (Kumparak, through the networked services iTunes, Last.FM, Play.Me, Rhapsody, etc., to added the identified song into the playlist stored in the account of the Grooveshark, para 4, p.1 and Nowacek, adding the streamed song to the playlist from the radio station in fig. 4). 
Claim 5: the combination of Kumparak, Goto, and Nowacek further teaches, according to claim 1 above, determining, via the computing device, that the computing device is authorized to manipulate the playlist (Kumparak, through the iPhone user is authorized to add song’s name and artist to the user collection by login and providing the credentials and p.1, para 4 and Nowacek, billing is applied to the wireless service account 148 for purchasing the identified sound based on the user’s response in fig. 3).
Claim 7: the combination of Kumparak, Goto, and Nowacek further teaches, according to claim 1 above, wherein the media item is a song (Kumparak, the track is captured and song’s 
Claim 9 has been analyzed and rejected according to claims 8 and 2 above.
Claim 10 has been analyzed and rejected according to claims 9 and 3 above.
Claim 11 has been analyzed and rejected according to claims 9 and 4 above.
Claim 12 has been analyzed and rejected according to claims 9 and 5 above.
Claim 13 has been analyzed and rejected according to claims 8 and 7 above.
Claim 14 has been analyzed and rejected according to claims 13 and 7 above.
Claim 16 has been analyzed and rejected according to claims 8 and 2 above.
Claim 17 has been analyzed and rejected according to claims 16 and 3 above.
Claim 18 has been analyzed and rejected according to claims 16 and 4 above.
Claim 19 has been analyzed and rejected according to claims 16 and 5 above.
Claim 20 has been analyzed and rejected according to claims 15 and 7 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumparak (above) and in view of references, Goto (above), Nowacek (above) and Wilhelm (US 20090171487 A1).
Claim 6: the combination of Kumparak, Goto, and Nowacek teaches all the elements of claim 6, according to claim 1 above, including 
storing, in the memory of the computing device, at least the network address via which the network device can stream the media item (Kumparak, after login by providing credentials, the identified song, name or artist, is added to the collection of the user’s account provided by the network service provider such as Grooveshark, para 4, p.1 and the identified song’s name or artist information is inherently temporarily stored in memory after the track is identified and before the user takes time to operate the iPhone to login into and provide credentials for uploading the identified song’s name or artist name to the user’s collection of the network service such as Grooveshark and the discussion in claim 1 above and Nowacek, customizable streaming playlist, abstract; the user operating a media player 160 which is provided with streaming media 152 from user playlist 178 provided by PDN provider 170 in fig. 1, and the discussion in claim 1 above); and 
in response that a second network device remote from the computing device (Nowacek, including PDN provider 170 with the playlist server 200 in fig. 2 and p.2, para 20-21) is reachable by the computing device (Nowacek, returning song’s information such as song’s name “Inequitable Conduct” and artist name “Polly”, and other information such as “the Prosecutors” from the PDN provider 170 via the message interface 230 in figs. 2, and 3A, 4-6 except determining that the second network device remote from the computing device is reachable by the computing device, although Kumparak teaches determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device (Kumparak, via the relative login credentials and password supplied by the user to log into Grooveshark prior to uploading the identified song’s name or artist to the collection of the user’s account, para 4, p.1 and the discussion in claim 1 above). 
Wilhelm teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16, and figs. 2, 5) and wherein after storing, in the memory of the computing device, the content identifier (the content in the playlist and additional playlist at step 334), determining that a second network device (secondary play device and p.3, para 13) remote from the computing device (primary device and p.3, para 13) is reachable by the computing device (a “join” request from the secondary play device is allowed at step 304 in fig. 5, i.e., the secondary play device is reachable for sending following information such as playlist and additional playlist at step 334 and 402 in fig. 5-6); and after determining that the second network device remote from the computing device is reachable by the computing device (allow joining at 304 by 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied wherein after storing, in the memory of the computing device, the content identifier, determining that a second network device remote from the computing device is reachable by the computing device; and after determining that the second network device remote from the computing device is reachable by the computing device, transmitting, to the second network at least the network address via which second network device can stream the media item and a second instruction to add the content identifier of the media item to a second playlist stored on the second network device, as taught by Wilhelm, to that storing, in the memory of the computing device, at least the network address via which the network device can stream the media item and the content identifier comprises the network address via which the network device can stream the media item in the method, as taught by the combination of Kumparak, Gogo, and Nowacek, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on January 8, 2022 have been fully considered, but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 8, 15, a response is considered necessary for several of applicant’s arguments since references Kumparak, Goto, and Nowacek will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Kumparak fails to disclose or suggest … based on the determination, storing, in a memory of the computing device, the content identifier until …Therefore, Kumparak cannot possibly disclose or suggest the more detailed feature of based on determining that …”, as asserted in paragraph 2 of page 12 in Remarks filed on January 18, 2022.
In response to the argument cited above, the examiner respectfully disagrees in partial because Kumparak did not disclose the claimed feature, it does not mean Kumparak cannot possibly … suggest  the claimed feature, which is not specified by 35 U.S.C. 103(a). Because the applicant failed to indicate the reason that Kumparak being failure to disclose means “cannot possible” and thus, the argument above is moot.
The applicant further argued “Goto never discloses any scenario” about the claimed feature “based on determining that the computing device cannot access the network device while the computing device is online and authenticated to access the playlist stored on the network device” because PC100, NAS200, and online storage 300 “are communicated with each other”, “regardless of whether a particular file upload in Goto is successful or unsuccessful”, 
In response to the argument above, the Office respectfully disagrees because (1) claim 1 broadly recites “the playlist stored on the network device”, i.e., network device is nothing more than physical hold of the playlist; and (2) Goto clearly discloses failure of the uploading the file to the specific location of the remote storage 300, i.e., not reachable to the specific memory location of the element 300 for file to be uploaded and then located in the element 300, but failed, even though the storage 300 as a whole can be able to send notification of failure to NAS200. Further, while NAS200 as the claimed computing device is online to the PC100, the NAS200 failed to upload the file (makes retry of the uploading after receiving the failure notification from the storage 300, para 75) until a later time when the file can be uploaded to the specific location (until completion of the upload to the online storage 300 so that preventing from deleting the copy source file, para 77) and storing the at least the network address via which the network device can stream the media item (NAS200 makes retry of the uploading to the element 300, and thus, inherently, NAS200 as local computing device storing the address of the element 300 locally and the file for the retry), which is essentially same as 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 8, 15 and dependent claims 2-7, 9-14, 16-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654